DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. No. 2017/0169936 to Ishida et al. (“Ishida”).

As to independent claim 1, a coil component (Fig. 2: 10) comprising: a body (Fig. 1, 2: see housing of electrical component 10); a supporting substrate embedded in the body (Fig. 2: 18b); a coil portion including a coil pattern (Fig. 1: 20/L1 depicts spiral/coil pattern.) and a lead-out pattern exposed to an outside of the body through an external surface of the body (¶ 0048, 0051, Fig. 2: 32. Coil portion further includes lead-out conductor 32 that is lead out of corner C2.), the coil portion being disposed on the supporting substrate and embedded in the body (¶ 0049, Fig. 2: 20/L1 is disposed on 18b.); and an insulating film disposed between the coil portion and the body (Fig. 2: 18a is disposed between coil portion L1 and upper portion of body.), wherein at least a portion of the lead-out pattern contacts the body through an opening formed in the insulating film (¶ 0008, 0051, Fig. 2: 18b includes via hole H1 through which lead out conductor 32 passes to lead out of corner C2.).

As to independent claim 13, a coil component (Fig. 2: 10) comprising: a body (Fig. 1, 2: see housing of electrical component 10); a supporting substrate embedded in the body (Fig. 2: 18b); a coil portion including a coil pattern (Fig. 1: 20/L1 depicts spiral/coil pattern.), and a lead-out pattern exposed to an outside of the body through an external surface of the body (¶ 0048, 0051, Fig. 2: 32. Coil portion further includes lead-out conductor 32 that is lead out of corner C2.), the coil portion being disposed on the supporting substrate and embedded in the body (¶ 0049, Fig. 2: 20/L1 is disposed on 18b.); and an insulating film disposed between the coil portion and the body (Fig. 2: 18a is disposed between coil portion L1 and upper portion of body.), wherein the insulating film is disposed inside the body (Fig. 2: 18a is disposed inside housing depicted in Fig. 1 and Fig. 2.), and spaced apart from the external surface of the body (Fig. 2: 18a is spaced apart from external surface of housing depicted in Fig. 1 and Fig. 2.).

Allowable Subject Matter
Claims 11-12 are allowed.

Claims 2-10 and 14-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 11-12 are allowed and claims 2-10 and 14-20 would be allowable because the prior art of record does not teach or suggest a coil component having all the combinations of elements recited in claims 2, 10, 11, 14, or 20, particularly including the following:

In claim 2 and similarly recited claim 14, a corner portion of the second surface of the lead-out  pattern, connected to the first surface of the lead-out pattern, is opened to an inner portion of the body through the opening. 
In claim 10 and similarly recited claim 20, a surface roughness of a portion of the lead-out pattern contacting the body is greater than a surface roughness of a portion of the lead-out pattern covered by the insulating film. 
In claim 11, the insulating film does not extend to a corner position of the second surface of the lead-out pattern connected to the first surface of the lead-out pattern.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner SURESH MEMULA whose telephone number is (571)272-8046, and any inquiry for a formal Applicant initiated interview must be requested via a PTOL-413A form and faxed to the Examiner's personal fax phone number: (571) 273-8046. Furthermore, Applicant is invited to contact the Examiner via email (suresh.memula@uspto.gov) on the condition the communication is pursuant to and in accordance with MPEP §502.03 and §713.01. The Examiner can normally be reached Monday-Thursday: 9am-6pm. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Jack Chiang, can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned (i.e., central fax phone number) is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SURESH MEMULA/Primary Examiner, Art Unit 2851